ALD-196                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 10-1181


                                 MAURICE E. SCOTT,
                                                Appellant

                                           v.

PRESIDENT JUDGE GORDON R. MILLER; AGENT RANDAL T. SCHIRRA; ROSS
  C. PRATHER, ESQ.; ROBERT E. DRAUDT, ESQ.; JUDGE JOHN F. SPATARO




                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. No. 1:08-cv-00298)
                    District Judge: Honorable Sean J. McLaughlin


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2) or
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 13, 2010

               Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                             (Opinion filed: May 26, 2010)




                                        OPINION

PER CURIAM

      Maurice Scott, a Pennsylvania state prisoner who is proceeding pro se and in

forma pauperis, appeals from the District Court’s order dismissing his complaint. For the
following reasons, we will summarily affirm the District Court’s order.

                                             I.

       In December 2008, Scott filed this civil rights action against Judges John F.

Spataro and Gordon R. Miller, attorneys Robert Draudt and Ross Prather, and Randal

Schirra, an agent with the Pennsylvania Office of Attorney General, Bureau of Narcotics

Investigation and Drug Control.1 He alleged that Judges Miller and Spataro and attorneys

Prather and Draudt “conspired to keep him incarcerated past the 180 day speedy trial

rule” imposed by Pennsylvania Rule of Criminal Procedure 600. The alleged conspiracy

occurred on May 8, 2006 when Prather failed to file a nominal bail motion and Judge

Miller “used a continuance.” Scott also claimed that Schirra violated his Fourth

Amendment rights by illegally searching and seizing his vehicle on October 1, 2005.

       The Magistrate Judge issued a report recommending that Spataro’s, Miller’s,

Prather’s, and Schirra’s motions to dismiss be granted and that the claim against

defendant Draudt be dismissed under 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A.2

The Magistrate Judge concluded that the claims against Judges Spataro and Miller were

barred by the doctrine of judicial immunity and that the claims against the remaining

defendants were time-barred. Scott filed partial objections to the report, arguing that the



   1
       Scott filed an amended complaint on March 9, 2009.
   2
       The Magistrate Judge noted that, due to an administrative error, defendant Draudt
had not been served with the complaint. The Magistrate Judge thus considered the claim
against Draudt under 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A.

                                             2
claims against defendants Spataro and Miller were not barred by judicial immunity. The

District Court rejected the objections and issued a memorandum order dismissing the

complaint and adopting the Magistrate Judge’s report and recommendations.

       Scott now appeals.

                                             II.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. We will summarily

affirm the District Court because no substantial issues are presented on appeal. See 3d

Cir. L.A.R. 27.4; I.O.P. 10.6.

       The Magistrate Judge’s report and the District Judge’s memorandum opinion are

thoughtful and comprehensive, and we see no reason to discuss Scott’s claims in any

detail here. Suffice it to say that all counts in the complaint were properly dismissed for

the reasons fully explained by the District Court. The District Court properly applied the

doctrine of judicial immunity to bar the claims against the judges, and properly rejected as

time-barred the remaining claims.3 See Mireles v. Waco, 502 U.S. 9, 11-12 (1991)

(explaining that judges are immune from suit except when the challenged action is taken

in a nonjudicial capacity or when a judicial action is taken in the complete absence of all

jurisdiction); Garvin v. City of Phila., 354 F.3d 215, 220 (3d Cir. 2003) (noting that there




   3
       Although defendant Prather did not raise the statute of limitation defense in his
motion to dismiss, a district court may sua sponte dismiss a claim on this basis where the
defense is obvious from the complaint and no development of the factual record is
required. See Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002).

                                              3
is a two-year statute of limitation for 42 U.S.C. § 1983 actions in Pennsylvania). We note

that neither in his Objections to the Magistrate Judge’s report nor elsewhere did Scott

provide any basis for equitable tolling of the statute of limitation. We also note that the

District Court correctly applied 28 U.S.C. § 1915(e)(2) to sua sponte dismiss the claim

against defendant Draudt. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111-12

(3d Cir. 2002). Our concerns regarding sua sponte dismissals are not at issue here, as

Scott filed an amended complaint before the Magistrate Judge issued his report and any

further attempt to amend would have been futile. See Alston v. Parker, 363 F.3d 229,

235-36 (3d Cir. 2004) (stating that if a complaint is vulnerable to dismissal, a district

court must first permit the plaintiff to file a curative amendment unless the dismissal is

justified by bad faith, undue delay, prejudice, or futility); see also Fogle v. Pierson, 435

F.3d 1252, 1258 (10th Cir. 2006) (stating that a district court may sua sponte dismiss a

complaint under 28 U.S.C. § 1915 based on an affirmative defense where the defense is

obvious from the complaint and no development of the factual record is required).

       For the foregoing reasons, we conclude this appeal presents “no substantial

question,” 3d Cir. I.O.P. 10.6., and will thus summarily affirm District Court’s judgment.




                                               4